Citation Nr: 1501279	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-24 803	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for low-pressure headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for a liver condition.

4.  Entitlement to an initial compensable evaluation for a seizure disorder.

5.  Entitlement to an initial compensable evaluation for residual scarring from shunt placements from August 6, 2004 to May 28, 2013, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable evaluation for loss of vision from August 6, 2004 to May 28, 2013, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable evaluation for erectile dysfunction to include sexual dysfunction and penis deformity from August 6, 2004 to May 28, 2013, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which separately awarded service connection for the above issues as secondary to the Veteran's service-connected brain tumor.  The effective dates assigned were August 6, 2004-the date after the Veteran's discharge from service-with the exception being the Veteran's GERD, which was assigned a September 29, 2006 effective date.  The Veteran timely appealed the assigned disability evaluations for the above issues, and has not disputed the assigned effective date for his GERD claim.  (The issues of higher ratings for loss of vision, liver disability, erectile dysfunction, and residual scarring due to shunt placements are addressed in the remand that follows the decision below.)

In an October 2013 rating decision, the Veteran's disability evaluations for his erectile dysfunction disability was increased to 20 percent disabling and his residual scarring from shunt placements and loss of vision disabilities were increased to 10 percent disabling, all effective May 28, 2013.  

The Veteran was sent an August 5, 2014, letter by the agency of original jurisdiction (AOJ), which indicated that he was to be scheduled for a Board hearing.  Upon inquiry with a Coach at the Atlanta RO, the Board was informed that, for some reason, all veterans with any appeal pending were sent such a letter, apparently without regard to whether a hearing had in fact been requested.  In this Veteran's case, there does not appear to have been a request for a hearing with respect to the matters pending before the Board.  In fact, by his May 2014 correspondence, the Veteran appears to indicate his desire for appellate review as quickly as possible without a hearing.  Consequently, the Board will proceed with the case.  (Although the Board has no authority to direct how the RO conducts its business, it might be nice-and in accord with common sense-to set up a procedure whereby only those who request Board hearings are put on the waiting list for such hearings.)


FINDINGS OF FACT

1.  The Veteran's low-pressure headaches have been assigned a 50 percent evaluation throughout the claim period, which is the highest possible schedular evaluation available for that disability under the Rating Schedule; the headaches do not cause an unusual or exceptional disability picture.

2.  Throughout the claim period, the Veteran's GERD most closely approximates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

3.  Throughout the claim period, the Veteran has not been shown to have any confirmed diagnosis of epilepsy; nor is he shown to be on continuous medication for a seizure disability; the problems the Veteran has characterized as nighttime "seizures" are symptoms of his service-connected sleep apnea and are not part of a separate seizure disorder.



CONCLUSIONS OF LAW

1.  A higher rating for low-pressure headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an initial 30 percent evaluation for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2014).

3.  The criteria for a compensable evaluation for a seizure disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8911 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's higher evaluation claims for low-pressure headaches, GERD, and seizures arise from appeals of the initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Higher Evaluation for Low-Pressure Headaches

The Veteran's low-pressure headaches have been evaluated as 50 percent disabling, effective August 6, 2004-the date following his discharge from service.  The Veteran's evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

On appeal, particularly in his March 2008 notice of disagreement, the Veteran has averred that he should be assigned a 100 percent evaluation for his low-pressure headaches, specifically stating that he felt "that a rating of 100 [percent] is more warranted than the rating given at 50 [percent]" due to his symptoms, which included extreme amount of bilateral pain associated with sudden pressure changes due to the shunts placed secondary to his brain tumor; he stated that this pain was "incapacitating," forcing him to "lay [sic] down for extended periods of time anywhere from a few hours to a whole day." 

The Board notes that the Veteran's assigned evaluation for his low-pressure headaches is the highest evaluation assignable under the applicable and most appropriate Diagnostic Code.  While the Board appreciates the Veteran's feelings regarding the severity of his headaches and that they are "incapacitating," the highest possible evaluation for his headaches under the Rating Schedule has currently been assigned.  In short, the Board is unable to award the Veteran a 100 percent evaluation for his low-pressure headaches, as the Rating Schedule only allows for a maximum rating of 50 percent disabling for his low-pressure headache disability.

The Board turns to analysis of whether a referral for extraschedular consideration is warranted in this case.  The Board finds that the schedular evaluation is adequate.  Specifically, the Veteran's description of his symptoms, particularly that he has to lie down frequently for hours to possibly the whole day due to his headaches and his description of his headaches as "incapacitating" are the very symptoms that the assigned 50 percent evaluation is meant to compensate; the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's current headache disorder.  Thus, there is no unusual or exceptional disability picture in this case regarding the Veteran's headaches.

As for evidence of marked interference with employment, the Board notes that the rating for the headaches already contemplates severe economic inadaptability as part of the rating criteria for Diagnostic Code 8100.  VA has already contemplated the Veteran's marked interference with employment due to his headaches when evaluating his disability-in essence, this is another reason why the Board finds that the Rating Schedule criteria is adequate and appropriately contemplates the breadth of the Veteran's headache symptomatology.  (It should also be noted that the Veteran is in receipt of a separate 100 percent rating for the symptoms due to his brain tumor with hydrocephalus.)  In short, the Board finds that there is no exceptional or unusual disability picture in this case and the manifestations of the Veteran's headache disability are adequate and appropriately addressed by the Rating Schedule in this case.  But even if the schedular criteria were inadequate in this case, a referral for extraschedular consideration is not warranted because marked interference with employment is already contemplated by the schedular criteria and there is no evidence of frequent hospitalizations due to the Veteran's low-pressure headaches.  38 C.F.R. § 3.321.

Higher Evaluation for GERD

The Veteran has been awarded an initial 10 percent evaluation for his GERD, effective September 29, 2006.  The Veteran's GERD is evaluated under the provisions of Diagnostic Code 7346, as analogous to hiatal hernia.  (The Rating Schedule does not provide specific criteria for rating GERD.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2014).)  

Diagnostic Code 7346 refers to symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  See 38 C.F.R. § 4.114.  The Board finds that rating the Veteran's GERD under Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability.  

Under Diagnostic Code 7346, a 10 percent evaluation is warranted when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  

Turning to the evidence of record, the Board has reviewed the Veteran's VA treatment records since discharge from service and generally those records demonstrate that he has been diagnosed with GERD and treated with omeprazole for his symptoms.  Those records also generally demonstrate similar findings to those found in the April 2010 VA primary care attending follow-up note, which revealed no complaints or findings of the following gastrointestinal symptoms, including: dysphagia, heartburn, abdominal pain, belching/gas, hematemesis, ematochezia, melena, jaundice, nemorrhoids, change in bowel habits, diarrhea, or constipation.

The Veteran underwent his initial GERD VA examination on September 29, 2006, at which time he reported that his liver disability caused gastrointestinal disturbances with symptoms including abdominal pain such as cramping and gas; nausea; and, vomiting.  The Veteran reported no treatment for his gastrointestinal condition at that time and that his symptoms occur frequently and without warning.  He denied any incapacitation due to his gastrointestinal symptoms and denied vomiting blood.  He had passed 3 black tarry stools in total, and he did not report the date of that last occurrence; such bleeding, however, did not cause anemia.  The Veteran was not physically examined at that time with regard to his gastrointestinal disability, and it was noted that he had an upper GI series pending for evaluation of his condition.  The Veteran weighed 224 pounds at that time.  

In a February 2008 letter from his VA doctor, Dr. S.A., it was noted that the Veteran had gained a significant amount of weight, which contributed to the onset of his sleep apnea and a "significant esophageal reflux disease.  The reflux has probably been exacerbated by the multiple medications he takes (including his pain meds)."

In the Veteran's March 2008 notice of disagreement, the Veteran noted that in 2003 he began having "major stomach issues, resulting in regurgitation, heartburn, reflux symptoms, severe nausea, etc."  He stated that he currently still had "regurgitation, acid reflux, heartburn, and random cases of nausea."  He was no longer able to eat certain foods and he took medication to control his symptoms.  He stated that in 2005 he began having right-sided arm and shoulder pains as a result of his GERD.  The Veteran attached a copy of his notice of disagreement to his June 2010 substantive appeal, VA Form 9, as well.

The Veteran underwent another examination of his GERD in August 2010, at which time he reported having reflux symptoms that began in 2003.  He denied any dysphagia, melena, or hematemesis.  He reported intermittent episodes of epigastric pain a couple of times a week, daily nausea and vomiting, and emesis approximately 1-2 times a day.  He vomited food contents periodically.  His symptoms were triggered by fatty or spicy foods.  He took omeprazole twice daily with partial relief of his symptoms without any specific side effects; he also took Phenergan to partially help with his nausea and vomiting, which causes the side effect of sedation.  He denied any hospitalizations or surgeries as a result of his reflux.  He reported weight loss of 30-40 pounds over the last year, which he attributed to his nausea and vomiting.  He also reported difficulty keeping his other medications down due to his vomiting.  He denied any other impact on his activities of daily living due to his GERD symptoms.

On examination, the Veteran weighed 250 pounds and looked well-developed and well-nourished.  His abdomen was soft, nondistended, without guarding or rebounding, hepatosplenomegaly; tenderness to palpitation was noted surrounding the pump in the left abdominal region.  The examiner concluded as follows:

The Veteran is currently service connected for GERD.  He reports noting intermittent episodes of epigastric pain.  He reports having nausea and vomiting daily.  He takes omeprazole and Phenergan twice daily with partial relief of symptoms.  He reports weight loss of approximately 30 to 40 pounds over the last one year which he attributes to nausea and vomiting.  

Finally, the Veteran underwent a VA examination in May 2013, at which time he was diagnosed with slow transit constipation and unspecified gastritis and gastroduodenitis.  During the examination, the Veteran reported having a lot of nausea and acid reflux for which he takes omeprazole; he also reported constipation from narcotics that he takes.  

On examination, it was noted that the Veteran had recurring episodes of severe symptoms, including 4 or more per year; recurrent nausea; and, periodic vomiting.  The Veteran was not shown to have any incapacitating episodes due to his GERD symptoms.  The examiner concluded that the Veteran's GERD was "currently active but stable, controlled with omeprazole which he takes daily; [he] has no complications from it."

In an October 2013 statement, the Veteran stated that his "condition is active, but not stable" as noted in the May 2013 VA examination report.  He noted that he used omeprazole daily, but still "exhibit[ed] extreme episodes of epigastric distress, dysphagia, severe pyrosis, and regurgitation to the point of vomiting.  [He] also experience[d] occasional arm and shoulder pains."  He again noted that he cannot eat many food types as his GERD "becomes drastically worse depending on what [he] eat[s]."

Based on the foregoing evidence, the Board finds that a 30 percent evaluation is appropriate.  The evidence of record demonstrates that the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, as well as evidence of arm and shoulder pain; his symptoms appear to be productive of a considerable impairment of health.

The Board does not award a higher evaluation in this case, as the evidence does not demonstrate any evidence of hematemesis or melena with moderate anemia at any time throughout the claim period.  While the Board acknowledges that there appears to be evidence of pain and vomiting, there also does not appear to be any evidence of material weight loss, despite the Veteran's statements to the contrary.  (The Board notes that the Veteran actually gained weight.)  

Finally, the Board is unable to find that the combinations of his other symptoms are productive of a severe impairment of health at any time throughout the appeal period.  No medical professional has indicated that his GERD symptoms cause a severe impairment of health.  While the Veteran has stated that such symptoms are, in fact, a severe impairment of his health, he is not competent to make such an assessment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Regarding a referral for extraschedular consideration, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected GERD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a 30 percent evaluation for his GERD throughout the appeal period is warranted, but no higher.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.  In so reaching that conclusion, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Higher Evaluation for Seizure Disability

The Veteran's disability is currently assigned a noncompensable evaluation throughout the appeal period; service connection for his disability was assigned August 6, 2004, the date following his discharge from service.  That disability evaluation is assigned under Diagnostic Code 8911, which uses the General Rating Formula for Major and Minor Epileptic Seizures.  See 38 C.F.R. § 4.124a (2014).

Under General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent evaluation is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent evaluation requires at least one major seizure in the last two years, or at least 2 minor seizures in the last 6 months.  A 40 percent evaluation requires at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent evaluation requires on average at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation requires on average at least 1 major seizure in 3 months over the last year or more than 10 minor seizures weekly.  And, a 100 percent evaluation requires on average at least 1 major seizure per month over the past year.  See Id.  A minimum 10 percent evaluation will be assigned when continuous medication is shown necessary for the control of epilepsy, but is not to be combined with any other rating for seizures.  See 38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures, Note (1).  

Turning to the evidence of record, the Board notes that it has reviewed the VA treatment records of record.  Generally, those records show a diagnosis of "chronic [headaches]/seizures," though treatment records in March 2007, October 2007, February 2008, May 2009, and February 2010 demonstrate that there is no evidence of any recent seizures.  The Veteran is not shown to be taking any medication to control his seizures.

The Veteran underwent a VA examination of his brain tumor in September 2006, at which time it was noted that the Veteran has been suffering from a seizure disorder since 2003 as co-existent with his brain tumor.  However, there is no specific diagnosis of a seizure disorder, as noted by the examiner.  The Veteran had not had any seizure attacks for 2 years preceding that examination, and he does not take any medications for such a disability.  The Veteran's neurological examination was normal, though no formal examination of his seizures was performed at that time.

In his March 2008 notice of disagreement, the Veteran referenced his seizures in relationship to his claim for sleep apnea, stating that his sleep apnea was, at least in part, the reason he had seizures in his sleep.  He indicated that he had been diagnosed with sleep apnea and wished to be rated for that disability.  The same statement was submitted with the Veteran's June 2010 substantive appeal, VA Form 9.

The Veteran underwent a VA examination of his seizure disability in August 2010.  The examiner noted that the Veteran was diagnosed with seizures between 2002 and 2003 after multiple CNS surgeries.  His seizures would only occur in his sleep and involved jerking motions of his entire body when he is asleep.  He denied any tongue biting and was unsure as to whether he had urinary incontinence during the episodes.  He reported that his friend witnessed a seizure approximately 1 year prior to the examination while the Veteran was asleep, which was the last reported seizure.  He reported that he was not aware of the frequency of his seizure episodes as he was now divorced and nobody has been with him when he slept.  He denies any day-time seizures while he is awake.  He was not taking any medications for his seizures at that time.  

On examination, the Veteran was alert and oriented to person, time, place and situation.  His cranial nerves were grossly intact, and his neurological examination was otherwise normal.  The examiner concluded as follows:

The Veteran is currently service connected with this condition.  He describes the seizures as jerking movements involving his body which are noted only in his sleep and not while he is awake.  He does not know the frequency of these episodes as he states that he is divorced and sleeps alone and states that the last witnessed episode while he was asleep was approximately 1 year ago.  He is not on any medications for seizures currently.  

The Veteran underwent another VA examination of his seizure disability in May 2013.  The examiner noted that there was no history of a diagnosis of epilepsy at that time.  During the examination, the Veteran denied having seizures and blackouts; he also denied being on any seizure medication.  The Veteran also denied having any treatment for a seizure disorder, having a confirmed diagnosis of a seizure disorder, or having a witnessed seizure.  On examination, the examiner noted that there were no findings, signs, or symptoms that the Veteran had any epileptic disorder.  

In an October 2013 VA Form 21-0958, Formal Notice of Disagreement, the Veteran indicated that his "Seizure disorder of 0% should be updated to Sleep disorder due to confirmed diagnosis of severe obstructive sleep apnea using CPAP."  He indicated that a 30 percent evaluation or greater would satisfy his appeal.  

In an October 2013 statement submitted with that Formal Notice of Disagreement, the Veteran stated that he had an initial diagnosis of a seizure disorder back in 2004 and that it needed "to be re-diagnosed as obstructive sleep apnea which was officially detected" at a private facility.  He noted that he had a sleep study which was interrupted and was diagnosed with a 

gross case of obstructive sleep apnea and require[s] a CPAP machine for treatment. . . . The convulsions I experience are a direct result of not being able to breathe during sleep and the reaction that occurs when my brain realizes that it's not getting air.  I request this diagnosis be changed and my file updated to correct this issue and an appropriate rating be applied.

In a September 2010 rating decision, the Board notes that the Veteran was service connected for sleep apnea and was awarded a 50 percent evaluation for that disability, effective June 1, 2010.  There was no notice of disagreement with regards to the assigned disability evaluation or the effective date of that award of service connection received within one year of that rating decision.  

The Board finds that a compensable evaluation for any seizure disability is not warranted.  The evidence of record clearly demonstrates that the Veteran is not on any continuous medication for a seizure disability; therefore, the minimum evaluation under Note (1) is not applicable in this case.  Moreover, throughout the claim period, the Board notes that there is no treatment for or confirmed diagnosis of any epileptic disorder.  While the Board notes that the Veteran stated that he was diagnosed during military service with a seizure disorder, the Veteran's later statements-particularly in October 2013-indicate that those nighttime "seizures" are really episodes of his body reacting to not having oxygen as a result of his sleep apnea and are not epileptic seizures.  

Thus, while the Board notes that there appears to be a "history of seizures" in the claims file, such a history of seizures alone does not warrant a 10 percent evaluation under the General Formula without a confirmed diagnosis of epilepsy.  No such confirmed diagnosis is shown at any time during the claim period.  

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected seizure disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a compensable evaluation for the Veteran's seizure disability is not warranted in this case because there is no confirmed diagnosis of epilepsy; nor is there any evidence of continuous medication used to treat any seizure disability throughout the claim period.  The claim for an increased evaluation for the Veteran's seizure disability must therefore be denied.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8911.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for low-pressure headaches is denied.

An initial evaluation of 30 percent, but no higher, for GERD is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable evaluation for a seizure disability is denied.



REMAND

With regard to the Veteran's erectile dysfunction claim, the Board notes that the AOJ staged the disability evaluation for that disability in the October 2013 rating decision, as noted in the Introduction.  However, that claim was not addressed in the October 2013 supplemental statement of the case.  As the highest possible evaluation was not awarded for the entire appeal period, nor was entitlement to an extraschedular consideration discussed in the October 2013 rating decision, and the Veteran has not indicated that he was satisfied with that award of benefits, the Board finds that the erectile dysfunction claim has not been fully satisfied and the issuance of a supplemental statement of the case is necessary as to that issue.  See AB v. Brown, 6 Vet. App. 35 (1993) (VA will assume that the Veteran seeks the maximum schedular benefit unless otherwise specifically stated).  That issue is remanded for such to be accomplished.  

Regarding the loss of vision claim, the Board notes that in the May 2013 VA eye/vision examination it appears that the Veteran's visual fields were tested and recorded on Goldman charts.  The Board notes that in the "Remarks" section of the examination report, the VA examiner recorded the Goldman visual field results; the actual Goldman visual field charts, however, were not obtained and associated with neither the examination report nor with the claims file.  The Board finds that a remand is therefore necessary in order to obtain those Goldman visual field charts and associate them with the claims file.  

Additionally, in light of the remand of that issue and the length of time since the last examination, the Veteran should be afforded a VA eye examination in order to assess the current severity of that disability and to effectuate efficient adjudication of that issue after completion of the requested development.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the liver claim, the Board notes that the Veteran last underwent a VA examination of that disability in May 2013.  In an October 2013 statement, the Veteran indicated that he had an ultrasound of his liver in September 2013 and had worsening pain.  Given these statements, it appears to the Board that there is a potential worsening of the Veteran's liver condition since the last VA examination and a remand is necessary in order to obtain a VA examination that assesses his current severity of that disability.  See Id.

Also, respecting the residual scarring for shunt placements, the Veteran also underwent a VA examination of that disability in May 2013.  The VA examiner discussed one scar of the head; however, photographs taken of the Veteran from that examination, as well as previous VA scar examination reports, appear to reveal that there were at least 2 scars of the head due to shunt placements-one on his forehead and the other a curved scar over what appears to be his right ear.  In light of these facts, the Board finds that a remand is necessary in this case in order to obtain another VA examination of the Veteran's scars in order to assure that all of his scarring has been addressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Atlanta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2010 and associate those documents with the claims file.

2.  Attempt to obtain any Goldman visual field charts completed during the Veteran's May 2013 VA eye examination and associate those documents with the claims file.  If such are not available and further attempts to obtain those documents would be futile, such should be noted in the claims file and the Veteran should be so notified.

3.  Ask the Veteran to identify any private treatment that he may have had for his loss of vision, erectile dysfunction, liver, and residual scarring due to shunt placements disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine the current severity of the Veteran's loss of vision due to his brain tumor.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should report the Veteran's central visual acuity and the visual field using Goldman Chart testing with the measurements provided for all relevant quadrants, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of his liver disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide a detailed explanation of all symptoms associated with the disability, their severity and their frequency.  

6.  Schedule the Veteran for a VA examination to determine the current severity of his residual scarring due to shunt placements.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's shunt placements.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

Regarding any residual scarring due to shunt placements that is of the head, face or neck, the examiner should discuss whether there are any characteristics of disfigurement present and if so, how many.  The examiner should additionally address whether there is visual or palpable tissue loss or gross distortion or asymmetry of any features or paired sets of features, and if so, how many are effected.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of the loss of vision, liver disability, erectile dysfunction, and residual scars due to shunt placement, to include extraschedular consideration for all of those disabilities.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


